Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 1 of 48 PageID: 18832




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

   KIMBERLY COLE, ALAN COLE,              :
   JAMES MONICA, LINDA BOYD,              : Civil Action No.: 13-7871(FLW) (TJB)
   MICHAEL MCMAHON, RAY                   :
   SMINKEY, JAMES MEDDERS,                :
   JUDY MEDDERS, ROBERT                   :
   PEPERNO, SARAH PEPERNO,                :
   KELLY MCCOY, LESA WATTS,               :
   CHAD MEADOW, JOHN PLISKO,              :
   SUSAN PLISKO, KENNETH                  :
   McLAUGHLIN, RYAN KENNY,                :
   ALEXANDER DAVIS, and                   :
   ANDREA DAVIS, on behalf of             :
   themselves and all others similarly    :
   situated,                              :
                       Plaintiffs,        :
               v.                         :
                                          :
   NIBCO, INC.,                           :
                                          :
                      Defendant.          :


              BRIEF OF PLAINTIFFS AND THE CLASS IN SUPPORT OF
                        FINAL SETTLEMENT APPROVAL


                                   LITE DEPALMA GREENBERG, LLC
                                   Bruce D. Greenberg
                                   Susana Cruz Hodge
                                   570 Broad Street, Suite 1201
                                   Newark, New Jersey 07102
                                   Tel: (973) 623-3000
                                   Fax: (973) 623-0858
                                   bgreenberg@litedepalma.com
                                   scruzhodge@litedepalma.com
                                   Counsel for Plaintiffs
                                   [Additional Counsel listed on signature page]

   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 2 of 48 PageID: 18833




                                             TABLE OF CONTENTS


   TABLE OF AUTHORITIES ................................................................................... iii

   I.         INTRODUCTORY STATEMENT ................................................................. 1

   II.        SUMMARY OF FACTS AND PROCEDURAL HISTORY ......................... 2

   ARGUMENT ............................................................................................................. 7

   POINT I
   THE COURT SHOULD GRANT FINAL SETTLEMENT APPROVAL ............... 7

              A.     The Settlement Is Entitled to A Presumption of Fairness and Satisfies
                     the Third Circuit’s Criteria for Settlement Approval ............................ 7

              B.     None of the Few Objections to the Settlement is Meritorious ............ 14

                     1.       Earlean Collins, Jessie Andrews, and Forest/Jennifer Wilson . 14

                     2.       Jeffrey Palmer ........................................................................... 16

                              a.       The provisions concerning unclaimed funds are fair and
                                       reasonable ....................................................................... 17

                              b.       The claim process is reasonable ..................................... 19

                                       i.        The Claim Form is simple and not onerous ......... 20

                                       ii.       The fact that NIBCO will pay an independent
                                                 consultant in the event of appeals is not
                                                 problematic ........................................................... 23

                              c.       The Notice Need Not State the Total Value of the Class
                                       Claims ............................................................................. 24

                     3.       D.R. Horton, Inc. and the Plumbers, Christianson and Dupre . 25



                                                              i
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 3 of 48 PageID: 18834




   POINT II
   THE COURT SHOULD REAFFIRM ITS CERTIFICATION
   OF A SETTLEMENT CLASS ................................................................................ 31

              A.     Plaintiffs Are Typical and Adequate ................................................... 32

              B.     Predominance and Superiority Are Present Here................................ 38

              C.     The Class is Ascertainable and is Not “Fail-Safe” ............................. 40

   CONCLUSION ........................................................................................................ 41




                                                             ii
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 4 of 48 PageID: 18835




                                      TABLE OF AUTHORITIES

   Amchem Products, Inc. v. Windsor,
        521 U.S. 591 (1997)....................................................................................... 37

   Baby Neal v. Casey,
        43 F.3d 48 (3d Cir. 1994) .............................................................................. 33

   Beneli v. BCA Fin. Servs., Inc.,
         324 F.R.D. 89 (D.N.J. 2018) ....................................................................... 8, 9

   Boeing v. VanGemert,
        442 U.S. 472 (1980)....................................................................................... 17

   Dewey v. Volkswagen A.G.,
        681 F.3d 170 (3d Cir. 2012) ....................................................................37, 38

   Eichenholtz v. Brennan,
         52 F.3d 478 (3d Cir. 1995) ............................................................................ 31

   Equitable Recovery, L.P. v. Heath Ins. Brokers of Texas, L.P.,
         235 S.W.3d 376 (Tex. App. 2007) ................................................................ 34

   Eubank v. Pella Corp.,
        753 F.3d 718 (7th Cir. 2014) ......................................................................... 21

   Girsh v. Jepson,
         521 F.2d 153 (3d Cir. 1975) ...................................................................passim

   Glasser v. Volkswagen of Am., Inc.,
         645 F.3d 1084 (9th Cir. 2011) ....................................................................... 26

   Griffin v. Zager,
          2017 WL 3872401 (D.N.J. Sept. 1, 2017) ..................................................... 32

   Haas v. Burlington Cty.,
        2019 WL 413530 (D.N.J. Jan. 31, 2019).....................................13, 17, 18, 19

   Hitachi Capital Am. Corp. v. Nussbaum Sales Corp.,
         2010 WL 1379804 (D.N.J. Mar. 30, 2010) ................................................... 35

                                                          iii
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 5 of 48 PageID: 18836




   In re AT&T Corp. Secs. Litig.,
          455 F.3d 160 (3d Cir. 2006) .......................................................................... 19

   In re Baby Products Antitrust Litig.,
          708 F.3d 163 (3d Cir. 2013) ..............................................................17, 18, 22

   In re Cendant Corp. Litig.,
          264 F.3d 201 (3d Cir. 2001) ............................................................................ 8

   In re Cendant Corp. Sec. Litig.,
          109 F. Supp. 2d 235 (D.N.J. 2000) ................................................................ 19

   In re CertainTeed Corp. Roofing Shingle Prods. Liab. Litig.,
          269 F.R.D. 468 (E.D. Pa. 2010) .................................................................... 23

   In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prod. Liab. Litig.,
          55 F.3d 768 (3d Cir. 1995) ............................................................................ 35

   In re Ins. Brokerage Antitrust Litig.,
          282 F.R.D. 92 (D.N.J. 2012) ...................................................................25, 34

   In re National Football League Players Concussion Injury Litig.,
          821 F.3d 410 (3d Cir. 2016) ...................................................................passim

   In re Ocean Power Techs., Inc. Sec. Litig.,
          2016 WL 6778218 (D.N.J. Nov. 15, 2016) ................................................... 32

   In re Prudential Ins. Co. of America Sales Practices Litig.,
          148 F.3d 283 (3d Cir. 1998) ...................................................................passim

   In re Prudential Ins. Co. of America Sales Practices Litig.,
          177 F.R.D. 216 (D.N.J. 1997) ....................................................................... 15

   In re Prudential Ins. Co. of America Sales Practices Litig.,
          962 F. Supp. 450 (D.N.J. 1997) ......................................................... 19-20, 39

   In re Sears, Roebuck and Co. Front-Loading Washer Products Liability Litig.,
          867 F.3d 791 (7th 2017) ................................................................................ 18



                                                          iv
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 6 of 48 PageID: 18837




   In re TracFone Unlimited Serv. Plan Litig.,
          112 F. Supp. 3d 993, 1008 (N.D. Cal. 2015)................................................. 26

   In re Uponor, Inc., F1807 Plumbing Fittings Prod. Liab. Litig.,
          716 F.3d 1057 (8th Cir. 2013) ...........................................................33, 36, 38

   In re Warfarin Sodium Antitrust Litig.,
         391 F.3d 516 (3d Cir. 2004) ................................................................8, 12, 24

   In re Zurn Pex Plumbing Prods. Liab. Litig.,
          2013 WL 716088 (D. Minn. Feb. 27, 2013) .................................................. 34

   Kakani v. Oracle Corp.,
        2007 WL 1793774 (N.D. Cal. June 19, 2007) .............................................. 18

   Landsman & Funk, P.C. v. Skinder-Strauss Assocs.,
        639 Fed. Appx. 880 (3d Cir. Feb. 16, 2016) .....................................17, 18, 19

   Lazy Oil Co. v. Witco Corp.,
         95 F. Supp. 2d 290 (W.D. Pa. 1997) ............................................................. 19

   Lujan v. Defenders of Wildlife,
         504 U.S. 555 (1992)....................................................................................... 26

   Mariner Health Care, Inc. v. PricewaterhouseCoopers LLP,
        638 S.E.2d 340 (Ga. Ct. App. 2006) ............................................................. 35

   McCoy v. Health Net, Inc.,
       569 F. Supp. 2d 448 (D.N.J. 2008) .........................................................passim

   McDonough v. Toys “R” Us, Inc.,
       80 F. Supp. 3d 626 (E.D. Pa. 2015) ............................................................... 17

   Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
        259 F.3d 154 (3d Cir. 2001) .......................................................................... 32

   Pearson v. NBTY, Inc.,
        772 F.3d 778 (7th Cir. 2014) ......................................................................... 18



                                                           v
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 7 of 48 PageID: 18838




   Petrovic v. Amoco Oil Co.,
         200 F.3d 1140 (8th Cir. 1999) ....................................................................... 24

   Rooker v. Gen. Mills Operations, LLC,
        2018 WL 4962089 (C.D. Cal. Mar. 26, 2018) ........................................18, 19

   Rowe v. E.I. DuPont de Nemours & Co.,
        2011 WL 3837106 (D.N.J. Aug. 26, 2011) ................................................... 25

   Spokeo, Inc. v. Robins,
        136 S. Ct. 1540 (2016)................................................................................... 26

   Sullivan v. DB Investments, Inc.,
          667 F.3d 273 (3d Cir. 2011) .......................................................................... 13

   Varacallo v. Mass. Mut. Life Ins. Co.,
        226 F.R.D. 207 (D.N.J. 2005) ................................................................passim

   Zimmerman v. HBO Affiliate Group,
        834 F.2d 1163 (3d Cir. 1987) ........................................................................ 37

   OTHER

   Fed. R. Civ. P. 23(f) ................................................................................................. 10




                                                              vi
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 8 of 48 PageID: 18839




   I.         INTRODUCTORY STATEMENT

              On November 14, 2018, this Court granted preliminary approval of the

   proposed $43.5 million nationwide Settlement of this matter and the Meadow

   action that has been pending in Tennessee. ECF No. 177. The Settlement enables

   Settlement Class Members who have suffered damages from NIBCO’s Covered

   Products, as well as those who suffer such damage during the six-year Claim

   Period, to recover between 25% and 70% of their eligible damages. Further,

   Settlement Class Members who have experienced three or more eligible leaks can

   get their entire properties re-plumbed, a remedy that likely could not have been

   achieved if the cases had been litigated through trial.

              The Court-appointed Settlement Administrator disseminated notice in

   accordance with the Court’s requirements. See id. at 5-6 (approving and detailing

   notice requirements). The objection/exclusion deadline passed on February 27,

   2019. Though there are thousands of Settlement Class Members, only 116

   requests for exclusion (i.e., opt-outs) were received (including four that were

   received after the exclusion deadline), and only seven persons or entities submitted

   objections. ECF Nos. 184, 187, 192, 193, 194; see accompanying Declaration of

   Steven Weisbrot on behalf of Angeion Group, LLC (“Angeion Decl.”), ¶51 &

   Exhibit K. On the other hand, as of March 18, 2019, there have already been over

   750 Claim Forms submitted to the Settlement Administrator. Id., ¶¶39-45.


                                               1
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 9 of 48 PageID: 18840




              The few objections offer no valid grounds to deny final settlement approval.

   One objection was filed by Jeffrey Palmer, a repeat objector to class action

   settlements and the brother of a suspended attorney who is a notorious objector to

   class action settlements. Palmer is represented by Bandas Law Firm, P.C.

   (“Bandas”), another serial objector to class action settlements with a history of

   discipline by courts.

              Three other objections were submitted by a builder and two plumbing

   companies, each of whom has been involved in its own long-running dispute with

   NIBCO, and each of whom opted out of the Settlement so they could separately

   continue to pursue their claims, thus barring their objections, which in any event

   are without merit. Finally, three other objectors request a “better” settlement while

   completely ignoring the substantial risks of continued litigation and the inherent

   compromise nature of a settlement. Accordingly, Plaintiffs and the Class

   respectfully submit that the Court should grant final settlement approval.

   II.        SUMMARY OF FACTS AND PROCEDURAL HISTORY

              Plaintiffs previously detailed the extensive procedural history of this case

   and Meadow, both of which alleged that NIBCO’s Covered Products were

   defective. ECF No. 173, 173-1, 173-2. This case was heavily litigated for over

   five years. NIBCO filed two extensive motions to dismiss, ECF Nos. 38, 53, each




                                                 2
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 10 of 48 PageID: 18841




   of which Plaintiffs defeated in part, ECF Nos. 48, 49, 84, 85. In Meadow too,

   Plaintiffs there defeated NIBCO’s motion to dismiss in part. Meadow ECF No. 62.

              The parties engaged in exhaustive, coordinated discovery in the two cases.

   Plaintiffs served multiple rounds of paper discovery on NIBCO, issued subpoenas

   to relevant third parties, received and analyzed tens of thousands of pages of

   documents produced by NIBCO and third parties, retained experts and consultants,

   and responded to written discovery served by NIBCO on each Plaintiff.

              NIBCO inspected the homes of each Plaintiff in this case and in Meadow,

   and Plaintiffs’ counsel and/or their expert were present at each inspection. Those

   inspections took place at eleven different homes in eight states.

              The parties in these cases took thirty fact depositions all over the United

   States. Another deposition occurred in Canada, where Plaintiffs deposed Jana

   Laboratories, which had worked closely with NIBCO on certain Covered Products.

   The parties collectively retained six testifying experts, each of whom was also

   deposed.

              Extensive motion practice followed. In this Court, that included Plaintiffs’

   motion for class certification, ECF Nos. 108, 109, 110, 111, NIBCO’s motion for

   summary judgment, ECF Nos. 118, 119, and the respective parties’ motions to bar

   or limit opposing expert witnesses, ECF Nos. 135, 137, 138, 139, 140. In




                                                  3
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 11 of 48 PageID: 18842




   Meadow, Plaintiffs also moved for class certification. Meadow ECF No. 125.

   Those motions were exhaustively briefed and supported by detailed Declarations.

              Meanwhile, appreciating the risks and likelihoods after the extensive

   discovery and motion filings, the parties went to mediation. There were seven

   formal mediation sessions, spanning ten months, with one or both of the two

   experienced mediators (Hon. Wayne R. Andersen, U.S.D.J. (Ret., N.D. Ill.) and

   Ross R. Hart, Esq.) that the parties retained. The parties had countless other

   communications as well (often overseen by the mediators). Those efforts led to a

   lengthy Memorandum of Understanding and then, after more intense, arms-length

   negotiations, to the Settlement Agreement. ECF No. 173-1, Exhibit A.

              The Settlement creates a common fund of $43.5 million. Settlement

   Agreement, ¶¶1.s, 5. Settlement Class Members who experience Qualifying Leaks

   can make Claims against that fund for the costs to repair damage and the costs to

   replace products. SA, ¶13. A Qualifying Leak is defined as “a physical escape of

   water from [any of the Covered Products] causing damage,” except for leaks

   resulting from intervening causes, such as physical damage (like a nail hole) or

   other specified causes for which the Covered Product is not at fault. SA, ¶1.ff.

              Claims will be submitted to a neutral Settlement Administrator, Angeion

   Group, LLC (“Angeion”). Settlement Class Members can seek compensation from

   the Settlement Fund for “Reasonably Proven Property Damage,” which is defined


                                                4
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 12 of 48 PageID: 18843




   to include repair or replacement of the [Covered P]roducts as a result of a

   Qualifying Leak, the repair or replacement of other property damaged as a result of

   a Qualifying Leak, and material and labor costs necessary to restore the affected

   property or structure to its condition prior to the Qualifying Leak. SA, ¶1.jj.

              Settlement Class Members need not submit unusual proofs to obtain

   compensation; rather, receipts, invoices, expense records, credit card statements,

   and other readily available “verifiable indicia of such costs incurred” suffice. See

   SA, ¶13. As stated supra at 1, over 750 Claims have already been submitted for

   damage sustained. Such Claims for past damage can be filed until 150 days after

   the Settlement’s Effective Date. SA, ¶9.a. But the Settlement also enables

   Settlement Class Members who sustain Qualifying Leaks within the six-year

   period after the Effective Date (“Claim Period”) to file Claims for compensation.

   See SA, ¶9.a, .b.

              Moreover, Settlement Class Members who have suffered three or more

   Qualifying Leaks may obtain a re-plumb of their entire structure. SA, ¶9.c. The

   re-plumb will be compensated based on a calculation of $600 per full plumbing

   fixture (e.g., sink, washing machine, etc.) and $300 per half fixture (e.g., toilet), up

   to a maximum of $16,000. Id. The $600 per fixture is based on the opinion of

   Plaintiffs’ plumbing expert, from his extensive experience in re-plumbing homes

   nationwide.


                                               5
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 13 of 48 PageID: 18844




              Eligible Claimants will receive up to 70% of their claimed losses. SA, ¶9.a,

   .b. However, to ensure that the Settlement Fund is sufficient to treat all Settlement

   Class Members and their Claims equally, Eligible Claimants initially will receive

   25% of eligible damages. Id. At or before the end of the Claim Period, based on

   the pattern of Claims paid, and with Court approval, a supplemental disbursement

   will be made so that each Eligible Claimant receives the same percentage. Id.

              The $43.5 million Settlement Fund covers reasonable costs of class notice

   and administration, SA, ¶1.s, .kk, as well as attorneys’ fees to Class Counsel and

   reimbursement of their approved expenses, SA, ¶41.a; ECF No. 179 (fee/expense

   motion), and Service Awards up to $10,000 for each Plaintiff commensurate with

   their efforts on behalf of the Class in these cases, SA, ¶41.a..

              In consideration of the Settlement benefits, NIBCO, as well as “plumbers,

   homebuilders, contractors … and any other product or service provider or any

   other party in the chain of distribution who distributed, specified, recommended,

   sold, and/or installed” Covered Products are being released from liability. SA,

   ¶34. The Release does not, however, extend to personal injury claims, SA, ¶35, or

   to claims for leaks for which a party other than NIBCO was “wholly responsible,”

   such as a leak resulting entirely from improper installation of a Covered Product,

   id.




                                                6
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 14 of 48 PageID: 18845




              As directed by the Court, Angeion disseminated notice of the Settlement in

   compliance with Rule 23 and in satisfaction of due process. Angeion Decl., ¶¶6-

   38. The notice program included extensive mail, publication, and internet notice

   targeted at owners of property in which the Covered Products were installed, and at

   plumbers, water damage repair companies, and homeowners’ insurance companies

   nationwide. Id.

              Angeion also created a Settlement Website, www.pexsystemsettlement.com,

   that contains (among other things): (i) information concerning deadlines and

   procedures for filing a Claim Form, (ii) answers to frequently asked questions, and

   (iii) copies of all papers relevant to the Settlement, including the Preliminary

   Approval Order and the Motion for Attorney’s Fees. Additionally, Angeion

   maintained a toll-free telephone number that Settlement Class Members can call

   with questions or to receive Claim Forms and other relevant documents. To date,

   the Settlement Website has received 18,412 unique visitors, and the toll-free

   number has fielded 515 calls. Id., ¶¶28, 33.

                                         ARGUMENT

                                            POINT I

        THE COURT SHOULD GRANT FINAL SETTLEMENT APPROVAL

              A.    The Settlement Is Entitled to A Presumption of Fairness and
                    Satisfies the Third Circuit’s Criteria for Settlement Approval



                                                7
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 15 of 48 PageID: 18846




              The law favors settlement of class actions. E.g., In re Warfarin Sodium

   Antitrust Litig., 391 F.3d 516, 535 (3d Cir. 2004); Beneli v. BCA Fin. Servs., Inc.,

   324 F.R.D. 89, 101 (D.N.J. 2018). Nonetheless, “[a] class action cannot be settled

   without court approval based on a determination that the proposed settlement is

   fair, reasonable, and adequate.” In re National Football League Players

   Concussion Injury Litig., 821 F.3d 410, 436 (3d Cir. 2016) (“NFL”).

              In evaluating whether a class action settlement is fair, reasonable and

   adequate, an “initial presumption of fairness” applies where “(1) the negotiations

   occurred at arms length; (2) there was sufficient discovery; (3) the proponents of

   the settlement are experienced in similar litigation; and (4) only a small fraction of

   the class objected.” Id. (quoting In re Cendant Corp. Litig., 264 F.3d 201, 232

   n.18 (3d Cir. 2001); Beneli, 324 F.R.D. at 101. That presumption applies even

   where, as here, “the settlement negotiations preceded the actual certification of the

   class.” Beneli, 324 F.R.D. at 101 (quoting Warfarin, 391 F.3d at 535).

              The presumption of fairness should apply here. As described supra, the

   settlement negotiations occurred at arms’ length, and were supervised by two

   mediators, with seven formal, in-person mediation sessions, and numerous other

   communications over many months. This case and Meadow were heavily litigated,

   for years, by experienced counsel. Over 175,000 pages of documents were

   produced, and dozens of fact and expert depositions were taken. The parties also


                                                 8
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 16 of 48 PageID: 18847




   briefed class certification in both cases and, in the present case, summary

   judgment, and expert exclusion motions. Finally, only seven objections were filed.

              The Third Circuit set forth the criteria for settlement approval in Girsh v.

   Jepson, 521 F.2d 153, 157 (3d Cir. 1975), which identifies nine factors:

              (1) the complexity, expense and likely duration of the litigation; (2) the
              reaction of the class to the settlement; (3) the stage of the proceedings and
              the amount of discovery completed; (4) the risks of establishing liability; (5)
              the risks of establishing damages; (6) the risks of maintaining the class
              action through the trial; (7) the ability of the defendants to withstand a
              greater judgment; (8) the range of reasonableness of the Settlement Fund in
              light of the best possible recovery; and (9) the range of reasonableness of the
              Settlement Fund to a possible recovery in light of all the attendant risks of
              litigation.

   Id. Subsequently, in In re Prudential Ins. Co. of America Sales Practices Litig.,

   148 F.3d 283, 323 (3d Cir. 1998), the Third Circuit held that several additional

   factors are to be considered “when appropriate”:

              [1] [T]he maturity of the underlying substantive issues ...; [2] the existence
              and probable outcome of claims by other classes and subclasses; [3] the
              comparison between the results achieved by the settlement for individual
              class or subclass members and the results achieved—or likely to be
              achieved—for other claimants; [4] whether class or subclass members are
              accorded the right to opt out of the settlement; [5] whether any provisions
              for attorneys’ fees are reasonable; and [6] whether the procedure for
              processing individual claims under the settlement is fair and reasonable.

   Beneli, 321 F.R.D. at 102 (citations omitted). While each of the Girsh factors must

   be considered, “the Prudential considerations are just that, prudential.” Id.

   (quoting NFL, 821 F.3d at 437). Here, all the Girsh factors (except one that is

   neutral) and all the appropriate Prudential factors, support granting final approval.

                                                  9
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 17 of 48 PageID: 18848




              The complexity, expense, and duration of the litigation. This case was

   filed in December 2013. ECF No. 1. Its complexity is reflected in the Court’s two

   opinions on NIBCO’s motions to dismiss, in the extensive discovery, and in the

   voluminous, complicated briefing on class certification, summary judgment, and

   expert exclusion. Class Counsel have incurred out-of-pocket expenses of over $1.1

   million to date, with substantial additional costs were the litigation to continue.

              Continued litigation would also mean addressing class certification,

   summary judgment, and expert exclusion issues in both cases, followed by Fed. R.

   Civ. P. 23(f) appeals from the rulings on class certification and, ultimately, lengthy

   trials in both courts. This factor strongly favors final approval.1

              The reaction of the Class to the Settlement. After an extraordinary notice

   program, only 112 timely requests for exclusion and seven objections, none of

   them meritorious (see infra at 14-40), have been submitted. More than 750 Claims

   have already been filed. The Class has thus reacted strongly in favor of the

   Settlement.



   1
    Christianson Air Conditioning & Plumbing, LLC (“Christianson”) erroneously
   asserts that because the parties previously briefed class certification, summary
   judgment, and Daubert motions, the complexity/duration factor does not support
   final approval. ECF No. 192, at 33. Absent settlement, the parties would have to
   argue all those motions, deal with likely motions for interlocutory appeal under
   Rule 23(f) as to any class certification ruling, and prepare for and prosecute
   lengthy trials, including motions in limine, post-trial motions, and appeals. The
   cases would remain complex and could continue for years.
                                                10
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 18 of 48 PageID: 18849




              The stage of the proceedings and the amount of discovery completed. In

   both cases, fact and expert discovery have closed. A huge amount of discovery has

   occurred, which enabled Class Counsel to understand the risks and likelihoods if

   the case(s) went to trial, and to engage in “informed negotiation” for a settlement.

   Prudential, 148 F.3d at 319. In NFL, the Third Circuit found this factor satisfied

   where no formal discovery at all had occurred, based on informal discovery and

   counsels’ investigation. 821 F.3d at 438-39. This Girsh factor thus supports final

   approval here even more strongly than in NFL.

              The risks of establishing liability and damages. These two Girsh factors

   are often considered together. See, e.g., McCoy v. Health Net, Inc., 569 F. Supp.

   2d 448, 461-62 (D.N.J. 2008). NIBCO has defended these cases vigorously,

   asserting numerous legal defenses. See, e.g., ECF No. 121 (motion for summary

   judgment). For example, NIBCO contended that: (a) Plaintiffs’ express warranty

   claims failed as a matter of law because NIBCO’s Limited Warranty covered only

   manufacturing defects, while Plaintiffs asserted a design defect; (b) the economic

   loss doctrine defeated the claims; (c) because Plaintiffs themselves did not select

   the Covered Products for their homes, or even know that the Covered Products

   were present there, their failure to warn claims failed as a matter of law; and (d)

   many other legal defenses, including statutes of limitations, applied as well. Id.




                                              11
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 19 of 48 PageID: 18850




              NIBCO also challenged Plaintiffs on the facts, offering potential alternative

   explanations for the failure of the Covered Products as to each Plaintiff. A trial

   would likely devolve into a “battle of the experts” on complex scientific issues.

   Though Plaintiffs believe they would ultimately prevail, they took into account the

   significant risk of an unfavorable outcome when negotiating the Settlement. Like

   the previous Girsh factors, these two factors also support final settlement approval.

              The risk of maintaining a class action through trial. Plaintiffs in both

   cases briefed class certification. NIBCO responded strenuously as to why

   certification of any litigation class would be improper. ECF No. 122; Meadow

   ECF No. 121.

              Plaintiffs believe they have the better of the class certification argument.

   But there is risk that this Court and the Meadow Court might deny litigation class

   certification, leaving the Class with no recovery, or certify more limited classes

   than those that were requested. This factor favors final approval.

              The ability of Defendant to withstand a greater judgment. The record

   does not indicate whether NIBCO could withstand a greater judgment. But that is

   no barrier to settlement approval under Third Circuit law. “[A] defendant’s ability

   to withstand a much higher judgment does not necessarily mean that it is obligated

   to pay any more than what the [class members] are entitled to under the theories of

   liability that existed at the time the settlement was reached.” Warfarin, 391 F.3d at


                                                 12
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 20 of 48 PageID: 18851




   538. “[I]n any class action against a large corporation, the defendant entity is

   likely to be able to withstand a more substantial judgment, and, against the weight

   of the remaining factors, this fact alone does not undermine the reasonableness of

   the existing settlement.” Sullivan v. DB Investments, Inc., 667 F.3d 273, 323 (3d

   Cir. 2011) (en banc). Thus, this factor is neutral.

              The range of reasonableness of the Settlement Fund in light of the best

   possible recovery and the risks of litigation. The final two Girsh factors call for

   “a risk-adjusted estimate of the value of plaintiffs’ claims.” NFL, 821 F.3d at 440.

   As in NFL, if fully successful here, Plaintiffs and the Class “would likely be

   entitled to substantial damages awards. But we must take seriously the litigation

   risks inherent in pressing forward with the case.” Id. Given the risks on liability,

   damages, and class certification, and with the opportunity to receive at least 25%

   and up to a remarkable 70% of claimed damages, “the settlement represents a fair

   deal for the class.” Haas v. Burlington Cty., 2019 WL 413530, at *8 (D.N.J. Jan.

   31, 2019) (“Considering the relatively old age of the case and the dispute between

   Defendants and their insurer, it appears Plaintiffs are correct in asserting this is

   reasonable in light of the best possible recovery and the attendant litigation

   risks.”); McCoy, 569 F. Supp. 2d at 461-62 (noting risks to plaintiffs from

   “difficult questions of law” and “inherent risks” of conflicting expert testimony).

   These Girsh factors support final settlement approval.


                                              13
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 21 of 48 PageID: 18852




              The Prudential factors applicable here all justify final approval as well.

   Settlement Class Members were permitted to opt out of the Settlement. The

   attorneys’ fees sought are within the Third Circuit’s guidelines for percentage

   awards and also supported by a lodestar cross-check, as Class Counsel

   demonstrated. ECF No. 179. Finally, the claims processing procedure is fair and

   reasonable, using an experienced Settlement Administrator to review easily-

   completed Claim Forms.

              B.    None of the Few Objections to the Settlement is Meritorious

              The objections to the Settlement are without merit.

                    1. Earlean Collins, Jessie Andrews, and Forest/Jennifer Wilson

              These three objections all assert that the Settlement should be more

   favorable to the Class. Earlean Collins complains that the common fund should be

   larger. The Wilsons contend that the Settlement does not compensate them in full

   for their particular losses. Jessie Andrews says that a re-plumb should be available

   to anyone who has suffered even a single leak, rather than requiring three leaks.

              But “settlement is a compromise, a yielding of the highest hopes in exchange

   for certainty and resolution.” Prudential, 148 F.3d at 317. The test is “not whether

   one could conceive of a better settlement.” Varacallo v. Mass. Mut. Life Ins. Co.,

   226 F.R.D. 207, 235 (D.N.J. 2005). The Settlement here is fair, reasonable, and

   adequate, for all the reasons discussed herein.


                                                 14
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 22 of 48 PageID: 18853




              Collins also contends that a “mediation committee,” acting after “2-3

   estimates from qualified plumbers” for each claim, should replace the streamlined

   procedures of the Settlement. That proposal would delay awards, and would

   unwarrantably consume more of the Settlement Fund on administration, including

   paying the “mediation committee,” to the detriment of the Settlement Class.

              Finally, Collins speculates that initially paying only 25% of each Claim may

   be a hardship to some Settlement Class Members. But that is just another “the deal

   should have been better” argument. The Settlement was carefully structured to

   ensure that all Claimants are treated equally and fairly, while offering substantial

   upside of up to 70% of claimed damages. Paying early Claimants a higher

   percentage could prejudice Claimants who claim later in the process.

              The Wilsons assert that the notice was “insufficient and unconstitutional”

   because they profess not to have learned of the Settlement until shortly before the

   objection/exclusion deadline. But this argument only highlights that they did

   receive notice in time to object, and even if they had not, there is no due process or

   other requirement that notice actually be received by all Settlement Class

   Members. In re Prudential Ins. Co. of America Sales Practices Litig., 177 F.R.D.

   216, 231 (D.N.J. 1997) (“Courts have consistently recognized that due process

   does not require that every class member receive actual notice so long as the court

   reasonably selected a means likely to apprise interested parties.”) (citing cases).


                                                15
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 23 of 48 PageID: 18854




              In sum, the Court should reject the Collins, Andrews, and Wilson objections.

                    2. Jeffrey Palmer

              Palmer’s objections, advanced by Bandas, who has been disciplined by

   multiple courts, are also groundless. Bandas is a serial objector to class action

   settlements, whose baseless objections routinely fail (including all five times that

   Bandas has objected in this District). See ECF No. 184-2. Bandas has a lengthy

   record of bad conduct, which has continued here, as Plaintiffs have shown. ECF

   No. 197 (opposition to Bandas motion for admission pro hac vice). Palmer,

   represented by his suspended brother Darrell, unsuccessfully objected to a class

   action settlement before, filed a baseless appeal, and then, after causing

   unjustifiable expense and delay, failed to prosecute the appeal, resulting in

   dismissal. ECF No. 184, at 9.2

              On the merits, Palmer’s objection fails. He largely ignores the Girsh factors,

   dealing with only a few of them in a single, cursory paragraph. ECF No. 184, at

   18-19. As demonstrated supra at 9-13, the few factors noted by Palmer, as well as

   virtually all the others, strongly support final settlement approval.

              Instead, Palmer picks at certain aspects of the Settlement. In particular,

   Palmer asserts, without support, that there will be so few claims by Settlement


   2
    Palmer objected here only because his suspended brother Darrell told him about
   this case and referred him to Bandas. Transcript of Palmer Deposition, attached as
   Ex. A to the accompanying Declaration of Shanon J. Carson) at 19-20.
                                                 16
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 24 of 48 PageID: 18855




   Class Members that Class Counsel will end up with more money than the Class

   will. But other objectors say that there will be so many claims that the Settlement

   Fund will be inadequate. ECF No. 187, at 19-25; ECF No.192, at 37-38; Collins

   objection. Both objector positions are erroneous, given Claims activity to date.

              a. The provisions concerning unclaimed funds are fair and reasonable

              Under the Settlement Agreement, the Settlement will be funded on a rolling

   basis with a guaranteed minimum balance throughout the Claim Period. SA at

   ¶5.a. To the extent that this constitutes a “reverter,” it is settled law that “the

   presence of a reverter . . . provision does not detract from the fairness of the

   settlement as a whole.” McDonough v. Toys “R” Us, Inc., 80 F. Supp. 3d 626, 643

   (E.D. Pa. 2015); Landsman & Funk, P.C. v. Skinder-Strauss Assocs., 639 Fed.

   Appx. 880 (3d Cir. Feb. 16, 2016); Haas, 2019 WL 413530; McCoy, 569 F. Supp.

   2d 448; see also Boeing v. VanGemert, 442 U.S. 472 (1980) (discussing Settlement

   Fund that, as noted in In re Baby Products Antitrust Litig., 708 F.3d 163, 177 (3d

   Cir. 2013), involved “a Settlement Fund that will partially revert to the

   defendant”).

              In Landsman, the Third Circuit faced the circumstance of which Palmer

   warns here: class counsel there got “approximately 75% of all amounts being paid

   out to settle the class action,” and the fee award was over 3.5 times the amount




                                               17
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 25 of 48 PageID: 18856




   actually received by class members. 639 Fed. Appx. at 882. Despite that, the

   Third Circuit affirmed approval of that settlement.3

              McCoy rejected an objection to a reverter that had been negotiated at arms’

   length. 569 F. Supp. 2d at 474. And Haas recently approved a claims-made

   settlement with a fixed fund, a pro rata reduction if there were too many claims,

   and a reverter if there were too few. 2019 WL 413530, at *2. Even Rooker v. Gen.

   Mills Operations, LLC, 2018 WL 4962089 (C.D. Cal. Mar. 26, 2018), cited by

   Palmer, approved a claims-made settlement where nearly 20% of the Settlement

   Fund reverted to the defendant. Id. at *2, 5.

              Baby Products, Palmer’s primary case, did not ban reverters. It cited

   reverters as one of “three principal options” for distributing unclaimed Settlement

   Funds. Id. at 172. And, thereafter, Landsman & Funk rejected Palmer’s argument



   3
    Palmer cites Kakani v. Oracle Corp., 2007 WL 1793774 (N.D. Cal. June 19,
   2007), as having rejected a claims-made settlement because class counsel there
   might have wound up with “more in fees than the class receives in payments.”
   ECF No. 184, at 14. In reality, that settlement failed for many reasons, starting
   with the fact that the parties disagreed as to the scope of the release, so there was
   not even a settlement agreed to. Id. at *4. Pearson v. NBTY, Inc., 772 F.3d 778
   (7th Cir. 2014), also cited by Palmer, is even further afield. There, class members
   had to complete an onerous claim form in order to receive just $3.00. Here, as
   discussed infra, the Claim Form is simple and Settlement Class Members can
   receive thousands of dollars, and even a complete re-plumb. In re Sears, Roebuck
   and Co. Front-Loading Washer Products Liability Litig., 867 F.3d 791 (7th 2017),
   distinguished Pearson and approved a fee in a claims-made settlement that was
   between three and six times the amount paid to the class.


                                                18
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 26 of 48 PageID: 18857




   here that “the level of the direct benefit to the class” defeated the settlement. 639

   Fed. Appx. at 882-83.

              Palmer also demands, without authority, a settlement “floor.” Rooker did

   not “set[ ] a floor of at least 65% of the net settlement ….,” as Palmer claims. ECF

   No. 184, at 13-14. The parties there agreed to a floor. 2018 WL 4962089, at *2.

              Cases in the Third Circuit have approved claims-made settlements without a

   minimum payout. E.g., Landsman & Funk, 639 Fed. Appx. at 882 (no floor;

   55.7% of fund reverted); Haas, 2019 WL 413530, at *2 (no floor in reverter). A

   floor may be nice to have, as the blog post Palmer cites suggests, but the absence

   of a floor does not undermine the fairness of the Settlement. A 25% to 70% net

   recovery is reasonable, as courts often approve settlements at lower percentages.4

              b. The claim process is reasonable

              Palmer asserts that the “claims process here is unreasonably demanding.”

   ECF No. 184, at 15 (emphasis omitted). He fires off arguments regarding that

   process “as buckshot in the air, hoping to hit at least something.” In re Prudential

   4
     E.g., In re AT&T Corp. Secs. Litig., 455 F.3d 160, 170 (3d Cir. 2006) (deeming
   “excellent” a settlement representing only 4% of total damages in light of litigation
   risks); In re Cendant Corp. Sec. Litig., 109 F. Supp. 2d 235, 263 (D.N.J. 2000)
   (citing cases approving settlements as low as 1.6% of claimed damages); Lazy Oil
   Co. v. Witco Corp., 95 F. Supp. 2d 290, 339 (W.D. Pa. 1997) (citing cases that
   approved settlements as low as 1% of claimed damages). At deposition, Palmer
   agreed that a 70% recovery was non-objectionable but claimed that a 25%
   recovery (almost $600 for him) “wouldn't be worth my time to even file a []
   claim.” Carson Decl., Ex. A, at 98-102.


                                               19
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 27 of 48 PageID: 18858




   Ins. Co. of America Sales Practices Litig., 962 F. Supp. 450, 507 n.39 (D.N.J.

   1997), aff’d in part, rev’d in part on other grounds, 148 F.3d 283 (3d Cir. 1998)

   (rejecting scattershot objections). None of his complaints is valid.

                    i. The Claim Form is simple and not onerous

              Palmer labels the Claim Form “confusing, unnecessarily invasive, and

   unduly burdensome.” ECF No. 184, at 17. But he was easily able to fill out his

   own Claim Form, as have nearly 850 others already. That alone debunks his

   position. In fact, the Court-approved Claim Form is easy to understand and

   complete, and Settlement Class Members can do that by mail, by email, or on the

   Settlement Website. ECF No. 184-1, at 9. When asked at deposition what was

   difficult to understand, he conceded that most of the Claim Form was clear and

   offered only quibbles about the rest.5



   5
    Carson Decl., Ex. A, at 32-33, 86-88, 90-91 (easy to download form, and
   documents required for proof were kept in his files); id. at 43-44 (Claim Form
   pages 1-2 “understandable”); id. at 50 (page 4 “straightforward”); id. at 68-69
   (checklist of proof on page 6 a “good idea”); id. at 81-83 (pages 8-12 of Claim
   Form not problematic); id. at 32 (complaining he had to “make[] sure that … every
   single blank was filled out with an NA where it was not applicable to the claim”);
   id. at 47-49 (sole complaint about page 3 was the request to enter the “Notice ID #
   if you received notice by mail” (the Settlement Administrator uses that ID to track
   claims, and Palmer admitted that was a “good idea”)); id. at 66-69 (claiming it was
   unclear if “Tubing, Fittings or Clamps” on page 6, right below bolded heading “A.
   DESCRIPTION OF NIBCO TUBING, FITTINGS and/or CLAMPS,” referred
   to NIBCO products); id. at 77-79 (finding pages 6-7 confusing because Palmer, a
   former insurance adjuster, claimed not to realize that bolded headings “A. Tubing
   Leak” and “B. Fitting Leak” distinguished between two types of leaks).
                                               20
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 28 of 48 PageID: 18859




              The Claim Form here is utterly unlike the one in Eubank v. Pella Corp., 753

   F.3d 718 (7th Cir. 2014), cited by Palmer. That claim form required class

   members to submit “a slew of arcane data, including the ‘Purchase Order Number,’

   ‘Glass Etch Information,’ ‘Product Identity Stamp,’ and ‘Unit ID Label’ of each

   affected window” installed in their structures, all for a maximum recovery of $750.

   Id. at 725-26 (emphasis added). None of that is required here.

              Instead, this Claim Form requires only that Claimants provide reasonable

   proof that they have or had one or more Covered Products in their structures. And

   the Settlement Website has photos to help Claimants be sure that Covered Products

   are present. See ECF No. 184-1, at 14 (Claim Form states that “You can access

   photos and a description of these [Covered Products] at [the Settlement Website]”).

              Palmer’s purported questions about the meaning of terms, the ability to

   submit claims for multiple properties, and the like, ECF No. 184, at 15-16,

   certainly did not prevent him from filing his Claim. In any event, such questions

   can be answered by calling the toll-free number or checking the Settlement

   Website. Many others have done those very things to get questions answered.

              Especially baseless is Palmer’s complaint that the documents leave

   Settlement Class Members in the dark as to the “Effective Date.” ECF No. 184, at




                                                21
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 29 of 48 PageID: 18860




   15-16.6 That date cannot be known until the approval process is complete, and as

   when it is known, the Effective Date will be posted on the Settlement Website.

   Indeed, Palmer’s own Claim Form states that the “Effective Date will be posted on

   the Settlement Website once known.” ECF No. 184-1, at 9. Settlement Class

   Members who sustained property damage prior to the Settlement but have not

   already made claims will have 150 days to submit a Claim, which is ample time.

              Requiring Settlement Class Members to identify their homeowners’ insurer,

   ECF No. 184, at 16-17, helps to avoid double recovery, or even fraud, if both a

   property owner and a subrogation insurer submit a Claim for the same loss. See

   Baby Products, 708 F.3d at 175 (preventing fraud in settlement claims is “a good

   goal”). At deposition, Palmer conceded that this question is “certainly

   reasonable.” Carson Decl., Ex. A, at 51-53.

              Palmer complains that it is improper to require a Claimant’s date of birth,

   id., but the Claim Form does not do that. ECF No. 184-1, at 9-20. At deposition,

   Palmer conceded that and could not explain how his objection came to assert that

   date of birth was required. Carson Decl., Ex. A, at 116, 119-123. Bandas

   apparently cut and pasted that from another objection, as has been his wont.

   6
    Palmer admitted that page 1 of the Claim Form said definitions like “Effective
   Date” could be found on the Settlement Website and if he were interested in
   knowing the definition he “probably would have done that,” but he did not bother
   to go to the Settlement Website. Carson Decl., Ex. A, at 44-45. Despite objecting
   that the Claim Form was too long, he thought the Claim Form should have had
   “one more page” for definitions. Id. at 45-47.
                                                22
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 30 of 48 PageID: 18861




              The Claim Form does not deter Claims. It is based on claim forms

   approved in other class action settlements involving defective products, developed

   with the assistance of a nationally-recognized claim expert, and offers no basis to

   reject the Settlement.

                    ii. The fact that NIBCO will pay an independent consultant in the
                    event of appeals is not problematic

              Palmer complains that NIBCO will be paying the independent consultant to

   whom appeals from the rejection of claims can be taken. ECF No. 184, at 17. But

   this was a negotiated advantage of the Settlement, not a negative, and is no

   different than placing on a defendant the costs of settlement administration, which

   courts regularly approve. See, e.g., Prudential, 148 F.3d at 329 n.95 (defendant

   paid for “claims evaluators and Appeals Committee members” in settlement

   process); Varacallo, 226 F.R.D. at 223 (defendant paid for claim evaluator). The

   alternative is for the Settlement Class to pay the independent consultant, which

   would reduce the Settlement Fund. Palmer’s complaint is misguided.

              In fact, courts approve claims-made settlements where the defendant itself

   had a role in adjudicating claims, which is not so here. E.g., In re CertainTeed

   Corp. Roofing Shingle Prods. Liab. Litig., 269 F.R.D. 468, 474 (E.D. Pa. 2010)

   (noting that “the claims process is to be managed by a ‘Claims Office’ established

   by CertainTeed”). Here, the consultant is independent, and has been “agreed upon

   by the Parties,” ECF No. 173-1, at 41, not imposed by NIBCO.

                                               23
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 31 of 48 PageID: 18862




              c. The Notice Need Not State the Total Value of the Class Claims

              Supported only by equivocal snippets of comments to the 2018 amendments

   to Rule 23, Palmer faults the notice for not having calculated “the value of class

   damages released.” ECF No. 184, at 17-19. But the notice clearly stated that, no

   matter how many Settlement Class Members there are, claimants can receive up to

   70% of their individual losses (as well as re-plumbing of their property, in

   specified circumstances). That is what matters to a particular Claimant, not the

   aggregate amount that the rest of the class might receive.

              Many cases say a notice need not state how much each class member might

   receive from a settlement. E.g., Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1153

   (8th Cir. 1999); Varacallo, 226 F.R.D. at 227; In re Warfarin Sodium Antitrust

   Litig., 212 F.R.D. 231, 253 (D. Del. 2002), aff’d, 391 F.3d 516 (3d Cir. 2004). An

   estimate of what the class might receive is merely the total of all such claimants.

   Thus, a fortiori, a notice need not address aggregate damages.

              Palmer’s resort to the reference in the Girsh factors to “the best recovery”

   fails. ECF No. 184, at 18-19. In NFL, 821 F.3d at 440, the Third Circuit applied

   the Girsh factor of looking at the best recovery. But beyond saying there might be

   “substantial damages,” id., the Third Circuit made no attempt to quantify precisely

   the best possible recovery classwide. There is no such requirement for courts

   approving settlements, and no such requirement in notices of settlement either.


                                                 24
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 32 of 48 PageID: 18863




              “The Rule 23(e) notice is designed to summarize the litigation and the

   settlement and ‘to apprise class members of the right and opportunity to inspect the

   complete settlement documents, papers, and pleadings filed in the litigation.’”

   Prudential, 148 F.3d at 327. The notice here, approved by the Court previously,

   ECF No. 177, at 5-6, met that standard.

              3. D.R. Horton, Inc. and the Plumbers, Christianson and Dupree

              D.R Horton, Inc., which opted out of the Settlement, has simultaneously and

   improperly objected to the Settlement on behalf of itself and its subsidiaries

   (together, “Horton”). ECF No. 187; ECF No. 187-2, at ¶23. Christianson and

   Dupree (together, “the Plumbers”), also have objected despite having opted out.

   ECF No. 192, at 5 n.16 ECF No. 193-1, at 2 & Exhibit A.

              As opt-outs, these entities cannot object. See, e.g., In re Ins. Brokerage

   Antitrust Litig., 282 F.R.D. 92, 110 (D.N.J. 2012) (“the case law does not suggest

   that a class member requesting exclusion from a settlement may nonetheless object

   to that settlement”); Rowe v. E.I. DuPont de Nemours & Co., 2011 WL 3837106,

   at *10 (D.N.J. Aug. 26, 2011) (internal citations omitted) (“only class members

   have standing to object to a proposed class settlement”); Varacallo, 226 F.R.D. at

   213 n.3; ECF No. 177, at 6 (Preliminary Approval Order states that “A member of

   the Settlement Class who submits a timely and valid Request for Exclusion cannot

   object to the Settlement and is not eligible to receive a Settlement Payment.”).


                                                 25
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 33 of 48 PageID: 18864




              Separately, the Court should bar these objections because Horton and the

   Plumbers lack Article III standing. See Glasser v. Volkswagen of Am., Inc., 645

   F.3d 1084, 1089 (9th Cir. 2011) (dismissing objector appeal for lack of standing).

              Objectors bear the burden of establishing their standing. In re TracFone

   Unlimited Serv. Plan Litig., 112 F. Supp. 3d 993, 1008 (N.D. Cal. 2015) (citing

   cases). To carry that burden, Horton and the Plumbers must prove “injury in fact.”

   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (stating that injury in fact is

   “first and foremost” of the requirements for standing). To do that, they must show

   that they “suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

   particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. at

   1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

              Horton and the Plumbers cannot make that showing. At most, their claim is

   that it is possible that a Settlement Class Member may sue them in connection with

   the Settlement. But that may never in fact occur. Their basis for standing is thus

   purely speculative, conjectural, and hypothetical, not concrete, actual, or imminent.

              Since they have no injury in fact, Horton and the Plumbers cannot be heard

   to object. Glasser, 645 F.3d at 1088 (finding lack of standing to object to class

   action fee award where required “injury” was “merely speculative,” so that

   objector was not “aggrieved” as required for standing); TracFone, 112 F. Supp. 3d

   at 1008 (finding no standing where objector not “aggrieved”).


                                               26
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 34 of 48 PageID: 18865




              But even if these opt-outs had standing, their key argument fails on the

   merits. The Settlement does not extinguish their claims for contribution and

   indemnification against NIBCO that have been preserved by their opting out. But

   to avoid any possible ambiguity, the parties conferred and decided to clarify the

   definition of “Releasing Parties” (albeit by stating what the parties believe was

   already obvious) with the highlighted language:

              Upon the Effective Date, all Settlement Class Members, as well as
              any Person who receives any payment from the Net Settlement Fund,
              on behalf of themselves and their agents, heirs, executors and
              administrators, successors, assigns, insurers, attorneys,
              representatives, and any and all Persons who seek to claim through or
              in the name or right of any of them (but excluding any Persons who
              timely opted out of the Settlement with regard to the buildings for
              which they opted out) (the “Releasing Parties”).

   [Carson Decl., Ex. C].

              As opt-outs, Horton and the Plumbers are not “Releasing Parties.” The

   Settlement Agreement also clearly releases them from “each and every claim of

   liability, on any legal or equitable ground whatsoever, including relief under

   federal law or the laws of any state, regarding or related to NIBCO’s Tubing,

   Fittings, and/or clamps from a Settlement Class member with a claim.” SA, ¶34.

              Horton worries that it will not be able to pursue its rights under state law for

   contribution and indemnity as a “developer.” ECF No. 187, at 19. This is just

   semantics. As stated in the preceding paragraph, Horton clearly falls within the



                                                 27
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 35 of 48 PageID: 18866




   purview of paragraph 34 as a “homebuilder,” “contractor,” or a party “in the chain

   of distribution.” Horton itself admits it is a “homebuilder.” ECF No. 187-2, at 2.

              Horton’s claim that the “Exclusions from Release” in paragraph 35 of the

    Settlement Agreement exposes it to liability misreads that paragraph. The

    Settlement Agreement does not simply leave “Class Members who are determined

    not to have Qualifying Leaks free to assert claims against third-parties such as D.

    R. Horton.” ECF No. 187, at 18. Rather, the exclusion in paragraph 35 extends

    only to “claims alleging that a party or parties other than NIBCO are wholly

    responsible for a leak of” a Covered Product. SA, ¶35 (emphasis added).

    Paragraphs 34 and 35, taken together, make plain that in any potential action by a

    Settlement Class Member, Horton is entitled not only to a proportionate reduction

    of liability for any fault on the part of NIBCO, but also to the full release of claims

    in the event it is established that NIBCO is even partially responsible.

              Horton’s attack on the adequacy of the Settlement Fund, joined by the

    Plumbers, also fails. Horton “acknowledges that [its] analysis is based on limited

    data,” ECF No. 187, at 24, from “D.R. Horton homes with NIBCO products

    installed in Austin, Texas, San Antonio, Texas and Birmingham markets.” Id. at

    22. But those communities, which NIBCO believes are subject to massive

    installer error and issues with their operating environment, were excluded from

    the Settlement altogether and thus will not draw from the Settlement Fund. They


                                               28
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 36 of 48 PageID: 18867




    do not provide a fair basis for modeling claims, as Horton does not claim it has

    experienced a single leak beyond these excluded communities.

              Moreover, Horton unrealistically assumes a 100% claims rate. Horton thus

    fails to show that the common fund is inadequate.

              The parties carefully evaluated the adequacy of the Settlement Fund. As

   detailed in the Carson Decl., ¶¶7-20, as a result of an iterative process that began

   during mediation, where both sides modeled damage and claim scenarios, and

   continued thereafter, there are approximately 4,450 buildings nationwide where

   leaks of Covered Products have been reported. NIBCO estimates that of those

   4,450 buildings, approximately 1,470 (33.03%) are located in Horton’s San

   Antonio and Birmingham communities plumbed by Christianson or Dupree.

   Those homes were excluded from the definition of the Settlement Class, and

   accordingly cannot make a Claim on the Settlement Fund.

              The parties also each evaluated the likely size of an average damage claim.

   Unsurprisingly, the two sides originally took different positions on that issue, with

   Plaintiffs contending, based on Class Counsel’s investigation, the discovery in

   these cases, and the advice of Plaintiffs’ experts, that the average claim would be

   higher than NIBCO believed. The mid-point of the parties’ respective figures was

   $6,265. This number would yield average hypothetical payments of $1,566 at a

   25% recovery level and $4,385 at a 70% recovery level. Carson Decl., ¶¶21-23.


                                                29
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 37 of 48 PageID: 18868




              After accounting for estimated costs of settlement administration, Class

   Counsel’s attorneys’ fees and expenses (if approved by the Court), and Service

   Awards that the Court approves, the Net Settlement Fund is expected to be

   approximately $28,277,756. Id., ¶24. At an average claim amount of $6,265, the

   Net Settlement Fund would permit approximately 18,053 Claims to be paid at the

   25% measure. If the total number of Claims is less than 18,053, the Settlement

   Agreement increases the payments to up to 70% of Claimants’ claimed losses.

              Actual experience to date bears out this analysis of average claims.

   Angeion has received approximately 758 Claim Forms, seeking approximately

   $4,350,038.00 in the aggregate, for an average total dollar amount of

   approximately $5,739 per actual Claim, which is less than the $6,265 per claim

   estimated during the mediation process.7 See Angeion Decl., ¶45. Thus, Claim

   activity to date (assuming all Claims are valid as stated) translates to an average

   Claim payout of an estimated $1,435 at the 25% recovery level and an estimated

   $4,017 at the 70% recovery level. Id. The Claims received to date would yield a

   total payment of $1,087,735 at the 25% level, leaving over $27 million in the Net

   Settlement Fund to satisfy future Claims during the six-year Claim Period. Carson

   Decl., ¶29.

   7
     This Claim number and aggregate amount exclude one completely
   unsubstantiated Claim Form and approximately 88 Claims received from a single
   known fraudulent filer. Angeion Decl., ¶¶42-43. For other reasons, the Claim
   Form total reported here may be slightly overstated. Carson Decl., ¶18 n.3.
                                               30
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 38 of 48 PageID: 18869




              Moreover, using the current $5,739 average per Claim amount as a measure

   of future claims, the Net Settlement Fund would support about 19,705 Claims at

   the 25% recovery level (nearly twenty-six times the Claims received to date). Id.,

   ¶30. With an uplift to the 70% recovery level, the Net Settlement Fund would

   cover a total of 7,039 Claims. Id. That latter figure appears to be a fair and

   reasonable estimate of total claims, based on the considerations discussed in the

   Carson Decl., ¶¶31-37, including (among other things) experience in other

   plumbing settlements, some of which Co-Lead Class Counsel also handled. The

   size of the Settlement Fund is unquestionably fair, reasonable, and adequate.

              The objections of Horton and the Plumbers cannot be considered because

    these objectors opted out of the Settlement and lack Article III standing. If the

    Court does consider those objections, they should be overruled for lack of merit.

                                           POINT II

                THE COURT SHOULD REAFFIRM ITS CERTIFICATION
                           OF A SETTLEMENT CLASS

              In granting preliminary settlement approval, the Court made detailed

    findings as to the appropriateness of the Settlement Class. ECF No. 177, at 1-4.

    Nothing has changed since then. Only Horton and the Plumbers object to

    certification of the Settlement Class. Their status as opt-outs bars their objections.

    See, e.g., Eichenholtz v. Brennan, 52 F.3d 478, 482, 488 (3d Cir. 1995) (refusing



                                               31
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 39 of 48 PageID: 18870




       to entertain objection from non-class members who could not show how

       settlement prejudiced them). Regardless, those objections are meritless.

              A. Plaintiffs Are Typical and Adequate8

              Horton and the Plumbers contend that Plaintiffs’ claims are insufficiently

   typical of the claims Horton and the Plumbers would hope to assert against

   NIBCO. ECF No. 187 at 31-33; ECF No. 192 at 26-29. This reflects a

   fundamental misunderstanding of Rule 23(a)(3)’s typicality requirement.

              There is “a low threshold” for typicality. Newton v. Merrill Lynch, Pierce,

   Fenner & Smith, Inc., 259 F.3d 154, 183 (3d Cir. 2001). “If the claims of the

   named plaintiffs and putative class members involve the same conduct by the

   defendant, typicality is established regardless of factual differences.” Id. at 183-

   84. Otherwise, “[t]ypicality acts as a bar to class certification only when ‘the legal

   theories of the named representatives potentially conflict with those of the

   absentees.’” In re Ocean Power Techs., Inc. Sec. Litig., 2016 WL 6778218, at *6

   (D.N.J. Nov. 15, 2016) (citation omitted); accord Newton, 259 F.3d at 183.

              Although their claims are principally derivative of alleged losses of their

   homeowners, Horton and the Plumbers insist that builder and installer claims are

   “atypical” because those entities might (a) assert additional claims not advanced by

   8
    Since the adequacy inquiry “tends to merge” with the typicality inquiry because
   both consider whether there are fundamental conflicts in class members’ interests,
   Griffin v. Zager, 2017 WL 3872401, at *5 (D.N.J. Sept. 1, 2017), Plaintiffs address
   those two criteria together.
                                                 32
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 40 of 48 PageID: 18871




   homeowners, they might (b) secure better or different recoveries (e.g.,

   administrative costs or attorneys’ fees), and (c) offer different proofs. ECF No.

   187 at 32-33; ECF No. 192 at 28-29.

              But typicality does not “mandate[] that all putative class members share

   identical claims.” Baby Neal v. Casey, 43 F.3d 48, 56 (3d Cir. 1994). And “‘even

   relatively pronounced factual differences [among class members] will generally

   not preclude a finding of typicality where there is a strong similarity of legal

   theories’ or where the claim arises from the same practice or course of conduct.”

   Prudential, 148 F.3d at 311 (quoting Baby Neal, 43 F.3d at 58). See also NFL, 821

   F.3d at 428 (similar; rejecting atypicality argument that was based on the number

   of football seasons played and the particular injuries sustained from head trauma).

              Typicality is satisfied because all claims are premised on the alleged

   existence of defects rendering Covered Products prone to degrade and leak. The

   whole Settlement Class seeks to hold NIBCO liable for losses from such leaks.

              In In re Uponor, Inc., F1807 Plumbing Fittings Prod. Liab. Litig., 716 F.3d

   1057, 1063-64 (8th Cir. 2013), a recent class settlement involving a different

   manufacturer’s PEX products, an objector argued that the class representatives

   were not “typical” because the settlement required manifestation of a leak or lost

   water pressure to recover, and he and other California residents were purportedly

   entitled to relief under a state statute that did not require manifestation. Id. at


                                                33
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 41 of 48 PageID: 18872




   1061-62. The Eighth Circuit held that the objection failed because “[c]lass

   representatives need not share identical interests with every class member, but only

   ‘common objectives and legal and factual positions.’” Id. at 1064 (citation

   omitted). All class members there “share[d] the common objective of recovering

   costs associated with replacing defective brass plumbing fittings in their homes,”

   which sufficed for typicality. Id.; see also In re Zurn Pex Plumbing Prods. Liab.

   Litig., 2013 WL 716088, at *4, *10 (D. Minn. Feb. 27, 2013) (finding typicality

   requirement easily satisfied in PEX plumbing products liability class action and

   noting that certain contribution and indemnification claimants fell within the class).

   The same is true here.

              The argument of Horton and the Plumbers that Plaintiffs do not adequately

   protect the interests of class members who wish to assert claims for contribution

   and indemnification fares no better. “[C]ourts have found that a conflict will not

   be sufficient to defeat class action ‘unless [that] conflict is apparent, imminent, and

   on an issue at the very heart of the suit.” In re Ins. Brokerage Antitrust Litig., 2007

   WL 2589950, at *11 (D.N.J. Sept. 4, 2007), aff’d, 579 F.3d 241 (3d Cir. 2009).

   The very cases that Horton cites elsewhere in its objection make clear that claims

   for contribution or indemnity are completely aligned with, and indeed wholly

   derivative of, homeowners’ underlying claims. Equitable Recovery, L.P. v. Heath

   Ins. Brokers of Texas, L.P., 235 S.W.3d 376, 387 (Tex. App. 2007)


                                               34
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 42 of 48 PageID: 18873




   (“[C]ontribution and indemnity are not independent claims but are ‘derivative’ of

   the plaintiff’s claim against each co-liable party.”); Mariner Health Care, Inc. v.

   PricewaterhouseCoopers LLP, 638 S.E.2d 340, 342 (Ga. Ct. App. 2006)

   (characterizing “claims for contribution or indemnification” as “wholly derivative

   of [the] main action”); see also Hitachi Capital Am. Corp. v. Nussbaum Sales

   Corp., 2010 WL 1379804, at *4 (D.N.J. Mar. 30, 2010) (noting that

   indemnification and contribution claims are derivative claims).

              Horton and the Plumbers cite no case where a court found a class

    representative atypical or inadequate because some class members had

    indemnification and contribution claims and others did not. Instead, they rely on

    In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prod. Liab. Litig., 55 F.3d 768,

    803 (3d Cir. 1995). But that case did not suggest that class representatives must

    be able to assert every possible legal theory held by settlement class members. It

    dealt instead with a situation far removed from the facts here: a settlement that

    offered coupons toward purchase of a new truck. The settlement class included

    both individual owners and fleet owners, but all the class representatives were

    individual owners. The court held the representatives did not have the same

    interests as fleet owners because fleet owners faced “substantial impediments” to

    using the coupons that the individual truck owners did not face. Id. at 800-801.




                                               35
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 43 of 48 PageID: 18874




              No such impediments exist here. The Settlement provides substantial cash

   relief to all Settlement Class Members, whether they seek reimbursement

   individually, as homeowners do, or for indemnification of amounts already paid to

   homeowners, as builders, plumbers, and others do. And at least one other court

   has rejected adequacy challenges to a plumbing settlement. Uponor, 716 F.3d at

   1064 (stating that “[c]lass representatives need not share identical interests”).

              The only supposedly unprotected interest that Horton and the Plumbers

   attempt to identify for contribution and indemnification claimants is a supposed

   interest in “publicly establishing their lack of fault and NIBCO’s liability through

   litigation” if they face lawsuits from Settlement Class Members “because of

   insufficient recoveries [in this Settlement] and/or leaks being deemed not a

   Qualifying Leak.” ECF No. 187, at 30. This objection misunderstands the

   Settlement, which provides builders, plumbers, and others a full release from

   liability to Settlement Class Members if NIBCO is even partially at fault. See

   supra at 27-28; ECF No. 173-1 at 40 (¶34); see also id. at 41-43 (¶35) (providing

   for proportionate share reduction for future lawsuits).9


   9
     Christianson also argues that the Settlement “stacks the cards against Installers
   like Christianson” because “it provides NIBCO with the power to independently
   reject any claim it decides does not involve a Qualifying Leak and was instead the
   result of certain improper installation practices.” ECF No. 192, at 26. This is
   false. The Settlement does not give NIBCO unilateral power to reject claims.
   Instead, the Settlement states that Co-Lead Counsel must agree with NIBCO that a
   Claim does not have a Qualifying Leak in order to reject a Claim. SA, §14(b).
                                               36
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 44 of 48 PageID: 18875




              Horton claims that the Settlement Fund is too small, creating a conflict

   between Settlement Class Members that have already encountered leaks and those

   that have not. ECF No. 187, at 31. However, as discussed supra at 28-31, the

   Settlement Fund is adequate.

              Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997), cited by Horton, is

   not remotely similar. The settlement class there consisted of “perhaps millions” of

   class members with “diverse medical conditions.” Id. at 595. The settlement

   treated past injuries and future injuries differently in numerous ways. Id. In

   contrast, all Settlement Class Members here, both those who already suffered

   damages and those who will suffer damages in the future, are treated identically.10

              Horton’s challenge is like the failed objection in Dewey v. Volkswagen A.G.,

   681 F.3d 170 (3d Cir. 2012). The settlement there provided several forms of relief

   to owners of vehicles with sunroofs that had an alleged propensity to leak. Id. at

   185-86. The Third Circuit rebuffed an Amchem challenge like that of Horton:

   whether there was a conflict regarding the cash fund between class representatives,

   all of whom had experienced a leak, and class members who had not suffered a


   10
     Horton’s other cited case, Zimmerman v. HBO Affiliate Group, 834 F.2d 1163
   (3d Cir. 1987), also does not support its argument. Zimmerman was a RICO case
   where the named plaintiff lacked the required injury “in his business and property,”
   so that he had no standing to assert a RICO claim and could not, therefore,
   represent a class. Id. at 1167. Here, Plaintiffs have standing and, as discussed
   supra, their claims are directly related to indemnification and contribution claims
   that builders and plumbers who did not opt out might make.
                                                37
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 45 of 48 PageID: 18876




   leak. Id. The court found adequate representation because even “[a] class member

   who has already suffered leakage, and is thus a ‘past’ claimant, can continue to

   suffer leakage into the future to the same extent as a future claimant, and can

   continue to make future claims.” Id. Past claimants thus “have an incentive to

   protect the ability of class members to make claims for future damage.” Id.

              Plaintiffs here include not only those who have experienced leaks but also an

   owner of Covered Products who has not suffered any leak. Moreover, those who

   have experienced leaks continue to own their homes and, as in Dewey, are eligible

   and incentivized to submit Claims if they experience a leak from a Covered

   Product in the future. The interests of both “wet” and “dry” class members are

   thus adequately represented. Dewey, 681 F.3d at 185-86; cf. In re Uponor, Inc.,

   F1807 Plumbing Fittings Prods. Liab. Litig., 2012 WL 2512750, at *5 (D. Minn.

   June 29, 2012) (rejecting adequacy objection even though all class representatives

   were “Soggy Plaintiffs” that had experienced leaks already), aff’d, 716 F.3d 1057.

              B. Predominance and Superiority Are Present Here

              Horton and the Plumbers assert that Plaintiffs have failed “to provide

   evidentiary support” of the predominance of common questions of law and fact.

   E.g., ECF No. 192, at 9-10. But in moving for class certification, Plaintiffs

   submitted extensive briefing, supported by expert declarations on both liability and




                                                38
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 46 of 48 PageID: 18877




   damages that supported predominance. ECF Nos. 108-111, 142; Meadow ECF

   Nos. 125, 126. There is ample evidence of predominance.11

              The argument of Horton and the Plumbers that superiority is lacking also

   fails. Builders and installers who, like them, wanted to control and fund their own

   litigation could have opted out. Remaining in the Settlement, however, allows

   them to save much of those costs. And, the Settlement actually reduces installer

   liability to homeowners because NIBCO is 100% liable for all damages under the

   Settlement for any leaks for which NIBCO is even partially at fault.

              Horton concedes that consolidating claims of Settlement Class Members,

   which this class action does, is the superior way to proceed. ECF No. 187, at 36.

   Its own argument that it is possible to aggregate claims against NIBCO, as Horton

   recently did in Alabama, id. at 37, defeats its opposition to superiority.12

              The citation by Horton and the Plumbers of a few individual actions against

   NIBCO does not defeat superiority. In Prudential, 962 F. Supp. at 523, aff’d, 148



   11
     Christianson also attempts, unsuccessfully, to distinguish the cases upon which
   Plaintiffs relied in their class certification motions. Christianson concedes that
   those cases demonstrate that if Plaintiffs are able to prove that the products fail in
   “ideal” environments, then predominance would be satisfied. Plaintiffs argued that
   very theory in their class certification motions, with evidentiary support.

    Horton’s reliance on that lawsuit is dubious at best. Horton filed that case on
   12


   November 19, 2018, ECF No. 187-4, five days after this Court had preliminarily
   approved this Settlement, ECF No. 177. That makeweight, post hoc suit in no way
   shows that non-class litigation is superior to this class action.
                                               39
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 47 of 48 PageID: 18878




   F.3d at 315-16, the pendency of “approximately 200” individual cases did not

   defeat superiority given the huge class there. The same result follows here.

              C. The Class is Ascertainable and is Not “Fail-Safe”

              Next, Christianson argues that the Class is not ascertainable, plucking a

   snippet from the Settlement Class definition and contending that the Class includes

   “any individual/entity who has claims for contribution, indemnity or otherwise

   against NIBCO based on claims for Qualifying Leaks.” ECF No. 192, at 19. In

   full context, the sentence reads: “as well as all Persons who have standing and are

   entitled to assert a claim on behalf of any such Occupant Persons, such as but not

   limited to a builder, contractor, distributor, seller, subrogated insurance carrier, or

   other Person who has claims for contribution, indemnity or otherwise against

   NIBCO based on claims for Qualifying Leaks of the Tubing, Fittings, or Clamps

   with respect to such residential or commercial structures.” SA, §A(1)(nn). The

   full context shows that installers are covered as builders and contractors.13

              Finally, in a throwaway footnote, Christianson calls this an “impermissible

   ‘fail-safe’ class” because it believes that one must have a valid claim to be a

   Settlement Class Member. ECF No. 192, at 20 n.23. That wrongly conflates

   Settlement Class membership with the requirements for submitting a Claim.

   13
     Christianson also cites a statement in Plaintiffs’ class certification brief, which
   sought a different class, that class membership “turns on a single objective
   criterion: ownership of a residential structure in which NIBCO PEX Tubing” is
   installed. ECF No. 192, at 20. Plaintiffs have not proposed the same class here.
                                                40
   776912.1
Case 3:13-cv-07871-FLW-TJB Document 201-1 Filed 03/25/19 Page 48 of 48 PageID: 18879




                                         CONCLUSION

              For the reasons set forth above, Plaintiffs and the Class respectfully submit

   that the Court should grant final approval of the Settlement, grant final certification

   of the Settlement Class, and overrule all objections.

                                               LITE DEPALMA GREENBERG, LLC

   Dated: March 25, 2019                       /s/ Bruce D. Greenberg
                                               Bruce D. Greenberg
                                               Susana Cruz Hodge
                                               570 Broad Street, Suite 1201
                                               Newark, NJ 07102
                                               Telephone: (973) 623-3000
                                               Facsimile: (973) 623-0858
                                               bgreenberg@litedepalma.com
                                               scruzhodge@litedepalma.com
                                               Class Counsel

                                               SAUDER SCHELKOPF
                                               Joseph G. Sauder
                                               Matthew D. Schelkopf
                                               Joseph B. Kenney
                                               555 Lancaster Avenue
                                               Berwyn, PA 19312
                                               Telephone: (610) 200-0580
                                               Facsimile: (610) 421-1326
                                               Co-Lead Class Counsel

                                               BERGER MONTAGUE PC
                                               Shanon J. Carson
                                               Lawrence Deutsch
                                               Jacob M. Polakoff
                                               1818 Market Street, Suite 3600
                                               Philadelphia, PA 19103
                                               Telephone: (215) 875-3000
                                               Facsimile: (215) 875-4604
                                               Co-Lead Class Counsel

                                                 41
   776912.1
